STATEMENT OF ADDITIONAL INFORMATION Causeway International Value Fund Institutional Class (CIVIX) Investor Class (CIVVX) Causeway Global Value Fund Institutional Class (CGVIX) Investor Class (CGVVX) Causeway Emerging Markets Fund Institutional Class (CEMIX) Investor Class (CEMVX) Causeway International Opportunities Fund Institutional Class (CIOIX) Investor Class (CIOVX) SUPPLEMENT DATED OCTOBER 5, 2011 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JANUARY 31, 2011 THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE STATEMENT OF ADDITIONAL INFORMATION AND SHOULD BE READ IN CONJUNCTION WITH THE STATEMENT OF ADDITIONAL INFORMATION. Under “Shareholder Service Arrangements,” add the following financial institutions that are parties to agreements entitling them to receive payments from the Distributor under the Service Plan and/or the Investment Adviser from its own resources, as indicated: Service Provider Payments Received From LPL Financial Investment Adviser UBS Financial Services Inc. Distributor and Investment Adviser Wells Fargo Advisors, LLC Dirstributor and Investment Adviser PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE. STATEMENT OF ADDITIONAL INFORMATION Causeway Global Absolute Return Fund Institutional Class (CGAIX) Investor Class (CGAVX) SUPPLEMENT DATED OCTOBER 5, 2011 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JANUARY 21, 2011 THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE STATEMENT OF ADDITIONAL INFORMATION AND SHOULD BE READ IN CONJUNCTION WITH THE STATEMENT OF ADDITIONAL INFORMATION. Under “Shareholder Service Arrangements,” add the following financial institutions that are parties to agreements entitling them to receive payments from the Distributor under the Service Plan and/or the Investment Adviser from its own resources, as indicated: Service Provider Payments Received From LPL Financial Investment Adviser UBS Financial Services Inc. Distributor and Investment Adviser Wells Fargo Advisors, LLC Dirstributor and Investment Adviser PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
